DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are currently pending.
The abstract submitted on 05/12/2020 is accepted.
The oath submitted on 05/12/2020 is accepted.
The drawings submitted on 05/12/2020 are accepted.
The IDS submitted on 05/12/2020 has been considered.
Foreign priority to JP 2019-090698 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat (US 20160323080 A1) in view of Wloczysiak (US 20150303973 A1).

Regarding claim 1, Khlat discloses a front-end circuit (Khlat, FIG. 4, RF front end circuitry for one or more carrier aggregation configurations) comprising: 
a primary circuit (Khlat, FIG. 4, multiplexer circuitry 72B) configured to simultaneously transmit a first radio frequency signal in a first communication band (Khlat, FIG. 1A, frequency division duplexing (FDD) operating bands, Band 1 relates to f 1920 – 1980 in TX or UL; f 2110 – 2170 in RX or DL; [0021] a first multiplexer circuitry includes a first set of filters configured to pass primary RF transmit/receive signals within one or more frequency division duplexing (FDD) operating bands) and a second radio frequency signal in a second communication band (Khlat, FIG. 1B, time division duplexing (TDD) operating bands, Band 40 relates to f 2300 – 2400 in TX and RX; [0021] a first multiplexer circuitry includes a first set of filters configured to pass diversity multiple-input-multiple-output (MIMO) receive signals within one or more time division duplexing (TDD) operating bands), and 
configured to receive the first radio frequency signal and the second radio frequency signal (Khlat, [0021] a first multiplexer circuitry includes a first set of filters configured to pass diversity multiple-input-multiple-output (MIMO) receive signals within one or more time division duplexing (TDD) operating bands); and 
a diversity circuit configured to receive a third radio frequency signal in the first communication band in response to reception of the first radio frequency signal in the primary circuit (Khlat, [0021] a second multiplexer circuitry includes a second set of filters configured to pass primary RF transmit signals within the one or more TDD operating bands), and 
configured to receive a fourth radio frequency signal in the second communication band in response to reception of the second radio frequency signal in the primary circuit (Khlat, [0021] a second multiplexer circuitry includes a second set of filters configured to pass diversity MIMO receive signals within the one or more FDD operating bands), 
wherein: the primary circuit comprises: a first input/output terminal (Khlat, FIG. 4, 60B), a first reception terminal (Khlat, FIG. 4, 66I), a second reception terminal (Khlat, FIG. 4, 66H), and a second transmission terminal (Khlat, FIG. 4, 66H); 
a first transmission path (Khlat, FIG. 4, 76) connecting the first input/output terminal and the first reception terminal, and configured to pass the first radio frequency Khlat, [0033] Band A RF filtering circuitry is coupled between the antenna switching circuitry and a number of input/output nodes 66); and 
a second transmission path (Khlat, FIG. 4, 74) connecting the first input/output circuit (Khlat, FIG. 4, 60B), the second reception terminal (Khlat, FIG. 4, 66H), and the second transmission terminal (Khlat, FIG. 4, 66H), and configured to pass the second radio frequency signal (Khlat, [0033] Band B RF filtering circuitry is coupled between the antenna switching circuitry and a number of input/output nodes 66), 
in the second transmission path, reception of the second radio frequency signal from the first input/output terminal to the second reception terminal, and transmission of the second radio frequency signal from the second transmission terminal to the first input/output terminal, are performed by time division duplexing (Khlat, [0033] the first multiplexer circuitry 72A and the second multiplexer circuitry 72B include filters 70 to support both frequency division duplexing (FDD) operating bands and time division duplexing (TDD) operating bands), 
the diversity circuit comprises: a first input terminal (Khlat, FIG. 4, 60A), a third reception terminal (Khlat, FIG. 4, 66B) and a fourth reception terminal (Khlat, FIG. 4, 66G), a first switch (Khlat, FIG. 4, switch common terminal to 60A) comprising a first selection terminal (Khlat, FIG. 4, selection terminal to filter 70B), a second selection terminal (Khlat, FIG. 4, selection terminal to filter 70G), and a first common terminal (Khlat, FIG. 4, antenna switching circuitry 62 coupled to the second antenna 60B with common terminal, first and second selection terminals), the first common terminal being connected to the first input terminal, and the first switch being configured to selectively connect the first common terminal to the first selection terminal and to the Khlat, FIG. 4, antenna switching circuitry 62 coupled to the second antenna 60A with common terminal, first and second selection terminals), 
a first reception path (Khlat, FIG. 4, 74) connecting the first selection terminal and the third reception terminal (Khlat, FIG. 4, connection to filter 70B), and configured to pass the third radio frequency signal from the first input terminal to the third reception terminal via the first selection terminal (Khlat, [0036] The RF filtering circuitry is configured to selectively pass RF transmit signals and RF receive signals within a first operating band (band A), a second operating band (band B), a third operating band (band C), and a fourth operating band (band D) between the antenna switching circuitry 62 and the transceiver circuitry), and 
a second reception path (Khlat, FIG. 4, 74) connecting the second selection terminal and the fourth reception terminal (Khlat, FIG. 4, connection to 70G), and configured to pass the fourth radio frequency signal from the first input terminal to the fourth reception terminal via the second selection terminal (Khlat, [0036] the RF filtering circuitry is configured to selectively pass RF transmit signals where the first operating band (band A), the second operating band (band B), and the third operating band (band C) are FDD operating bands, and the fourth operating band (band D) is a TDD operating band; [0037] a filter response of filter 70G includes a pass band configured to pass RF receive signals within the fourth operating band (band D) while attenuating other signals), 
the first radio frequency signal in the first transmission path is simultaneously received with the second radio frequency signal in the second transmission path (Khlat, [0040] a first one of the antennas is used to transmit and receive primary signals within a single operating band, while a second one of the antennas is used to receive a diversity MIMO signal within the same operating band), and 
the first radio frequency signal in the first transmission path is received simultaneously with transmission of the second radio frequency signal in the second transmission path (Khlat, [0040] the first multiplexer circuitry 72A is used for the primary transmission and reception of FDD RF signals and the reception of diversity MIMO signals for TDD RF signals, while the second multiplexer circuitry 72B is used for the primary transmission and reception of TDD RF signals and the reception of diversity MIMO signals for FDD RF signals).
Khlat discloses (Khlat, [0040] an RF transmit signal in one of the operating bands is provided to either the first multiplexer circuitry 72A in FDD operating band or the second multiplexer circuitry 72B in TDD operating band, where it is passed by the appropriate filter to one of the antennas), however Khlat does not expressly disclose the first switch is configured to connect or selectively connect the first common terminal to the first selection terminal and to the second selection terminal.
Wloczysiak for example, from an analogous field of endeavor (Wloczysiak, [0073] mobile devices can include multiple primary antennas and/or multiple diversity antennas implemented to provide high performance operation to certain bands) discloses a first switch is configured to connect or selectively connect the first common terminal to the first selection terminal and to the second selection terminal (Wloczysiak, [0115] when a transceiver receives both high band (HB) and low band (LB) diversity signals, the first and second SPST switches can be closed, and the first SP3T switch can be used to electrically connect the first diversity input terminal to an input of the diplexer LB/HB diplexer).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first switch is configured to connect or selectively connect the first common terminal to the first selection terminal and to the second selection terminal as taught by Wloczysiak with the system of Khlat in order to reduce RF signal routing overhead (Wloczysiak, [0113]).

Regarding claim 2, Khlat – Wloczysiak disclose a first low-noise amplifier in the first reception path that is configured to amplify the third radio frequency signal input from the first input terminal, and to output the amplified third radio frequency signal to the third reception terminal (Wloczysiak [0101] a LB processing circuit includes a cascade of a LB filter and a first low noise amplifier (LNA)); and 
a second low-noise amplifier in the second reception path that is configured to amplify the fourth radio frequency Signal input from the first input terminal, and to output the amplified fourth radio frequency signal to the fourth reception terminal (Wloczysiak [0101] a MB processing circuit includes a cascade of a MB filter and a second LNA, and a HB processing circuit includes a cascade of a HB filter and a third LNA), 
when the first radio frequency signal is simultaneously received with the second radio frequency signal in the second transmission path, the first low-noise amplifier and the second low-noise amplifier are in an amplification operation state (Wloczysiak [0101] the transmit paths can include one or more power amplifiers to aid in boosting a RF signal having a relatively low power to a higher power suitable for transmission), and 
when the first radio frequency signal in the first transmission path is received simultaneously with transmission of the second radio frequency signal in the second transmission path (Khlat, [0039] the filters 70A, 70B, 70C, 70D, 70E, 70F, 70H may be used for the primary transmission and reception of RF signals, while filters 70G, 70I, 70J, 70K are used for the reception of diversity multiple-input-multiple-output (MIMO) receive signals or multiplexer circuitry 72A may be used for the primary transmission and reception of FDD RF signals, and for the reception of diversity MIMO TDD signals, while multiplexer circuitry 72B may be used for the primary transmission and reception of TDD RF signals, and for the reception of diversity MIMO FDD signals), the first low-noise amplifier is in an amplification operation state and the second low-noise amplifier is in an amplification stop state (Wloczysiak [0072] to help send diversity signals received on the diversity antenna(s) to the antenna switch module, the mobile device can include a diversity module for providing amplification, filtering, and/or other processing to the diversity signals).  The motivation is the same as in claim 1.

Regarding claim 3, Khlat – Wloczysiak disclose a first reception filter (Khlat, FIG. 4, 70B) connected between the first selection terminal and an input terminal of the first low-noise amplifier (Wloczysiak [0101] a LB processing circuit includes a cascade of a LB filter and a first low noise amplifier (LNA)), the first communication band being a pass band of the first reception filter (Khlat, [0037] a filter response of filter 70B includes a pass band configured to pass RF receive signals within the first operating band (band A) while attenuating other signals); and 
a second reception filter (Khlat, FIG. 4, 70G) connected between the second selection terminal and an input terminal of the second low-noise amplifier (Wloczysiak [0101] a LB processing circuit includes a cascade of a LB filter and a first low noise amplifier (LNA)), the second communication band being a pass band of the second reception filter (Khlat, [0037] a filter response of filter 70G includes a pass band configured to pass RF receive signals within the fourth operating band (band D) while attenuating other signals).  The motivation is the same as in claim 1.

Regarding claim 4, Khlat – Wloczysiak disclose the primary circuit further comprises a second switch (Khlat, FIG. 4, bottom switch at 60B) comprising a second common terminal (Khlat, FIG. 4, common terminal at 60B), a third selection terminal, (Khlat, FIG. 4, selection terminal to filter 70I) and a fourth selection terminal (Khlat, FIG. 4, selection terminal to filter 70H), the second switch being configured to selectively connect the second common terminal and to the third selection terminal to the fourth selection terminal (Khlat, [0040] an RF transmit signal in one of the operating bands is provided to either the first multiplexer circuitry 72A in FDD operating band or the second multiplexer circuitry 72B in TDD operating band, where it is passed by the appropriate filter to one of the antennas), the second common terminal is connected to the first input/output terminal, the third selection terminal is connected to an end of the first transmission path, and the fourth selection terminal is connected to an end of the second transmission path (Wloczysiak, [0115] when a transceiver receives both high band (HB) and low band (LB) diversity signals, the first and second SPST switches can be closed, and the first SP3T switch can be used to electrically connect the first diversity input terminal to an input of the diplexer LB/HB diplexer).  The motivation is the same as in claim 1.

Regarding claim 5, Khlat – Wloczysiak disclose a third switch (Khlat, FIG. 4, transmit/receive switch 78) comprising a third common terminal (Khlat, FIG. 4, common terminal at switch 78), a fifth selection terminal (Khlat, FIG. 4, top selection terminal to filter 70H), and a sixth selection terminal (Khlat, FIG. 4, bottom selection terminal to filter 70H), the third switch being configured to exclusively selectively connect the third common terminal to the fifth selection terminal or to the sixth selection terminal (Khlat, [0038] the transmit/receive switch is coupled between the eighth input/output node 66H and the transceiver circuitry to switch the output of filter 70H between separate transmit and receive signal paths in the transceiver circuitry); 
a first transmission/reception filter connected between the fourth selection terminal and the third common terminal (Khlat, FIG. 4, filter 70A; [0034] the filter 70A may be coupled between a first common node and a first input/output node 66A), the second communication band being a pass band of the first transmission/reception filter (Khlat, [0037] a filter response of filter 70A includes a pass band configured to pass RF transmit signals within the first operating band (band A) while attenuating other signals); 
Wloczysiak [0101] a MB processing circuit includes a cascade of a MB filter and a second LNA, and a HB processing circuit includes a cascade of a HB filter and a third LNA); and 
a third low-noise amplifier connected between the sixth selection terminal and the second reception terminal, and configured to amplify the second radio frequency signal (Wloczysiak [0101] a LB processing circuit includes a cascade of a LB filter and a first low noise amplifier (LNA)).  The motivation is the same as in claim 1.

Regarding claim 6, Khlat – Wloczysiak disclose a third transmission filter (Khlat, FIG. 4, filter 70A), the first communication being a pass band of the third transmission filter (Khlat, [0037] a filter response of the filter 70A includes a pass band configured to pass RF transmit signals within the first operating band (band A) while attenuating other signals); 
a third reception filter (Khlat, FIG. 4, filter 70I), the first communication band being a pass band of the third reception filter (Khlat, [0037] a filter response of the ninth filter 70I includes a pass band configured to pass RF receive signals within the first operating band (band A) while attenuating other signal); 
a fourth power amplifier connected to an input terminal of the third transmission filter, and configured to amplify the first radio frequency signal (Wloczysiak [0101] a MB processing circuit includes a cascade of a MB filter and a second LNA, and a HB processing circuit includes a cascade of a HB filter and a third LNA); and 
Wloczysiak [0101] a LB processing circuit includes a cascade of a LB filter and a first low noise amplifier (LNA)), and 
an output terminal of the third transmission filter and an input terminal of the third reception filter are connected to the third selection terminal (Khlat, [0039] the filters 70A, 70B, 70C, 70D, 70E, 70F, 70H may be used for the primary transmission and reception of RF signals, while filters 70G, 70I, 70J, 70K are used for the reception of diversity multiple-input-multiple-output (MIMO) receive signals or multiplexer circuitry 72A may be used for the primary transmission and reception of FDD RF signals, and for the reception of diversity MIMO TDD signals, while multiplexer circuitry 72B may be used for the primary transmission and reception of TDD RF signals, and for the reception of diversity MIMO FDD signals).  The motivation is the same as in claim 1.

Regarding claim 7, Khlat – Wloczysiak disclose the first communication band is Band 1 of a long term evolution (LTE) communication protocol, (Khlat, FIG. 1A, frequency division duplexing (FDD) operating bands, Band 1 relates to f 1920 – 1980 in UL; f 2110 – 2170 in DL; [0043] the first operating band (band A) may be long term evolution (LTE) band 1) and the second communication band is Band 40 of the LTE protocol (Khlat, FIG. 1B, time division duplexing (TDD) operating bands, Band 40 relates to f 2300 - 2400; ; [0043] the fourth operating band (band D) may be LTE band 40, however, the disclosure is not so limited).

Regarding claim 8, Khlat discloses a diversity circuit (Khlat, FIG. 4, RF front end circuitry for one or more carrier aggregation configurations) configured to receive a third radio frequency signal in a first communication band (Khlat, [0021] a second multiplexer circuitry includes a second set of filters configured to pass primary RF transmit signals within the one or more TDD operating bands), in response to reception of a first radio frequency signal in the first communication band in a primary circuit (Khlat, FIG. 1A, frequency division duplexing (FDD) operating bands, Band 1 relates to f 1920 – 1980 in TX or UL; f 2110 – 2170 in RX or DL; [0021] a first multiplexer circuitry includes a first set of filters configured to pass primary RF transmit/receive signals within one or more frequency division duplexing (FDD) operating bands), and 
configured to receive a fourth radio frequency signal in a second communication band (Khlat, [0021] a second multiplexer circuitry includes a second set of filters configured to pass diversity MIMO receive signals within the one or more FDD operating bands), in response to reception of a second radio frequency signal in the second communication band in the primary circuit (Khlat, FIG. 1B, time division duplexing (TDD) operating bands, Band 40 relates to f 2300 – 2400 in TX and RX; [0021] a first multiplexer circuitry includes a first set of filters configured to pass diversity multiple-input-multiple-output (MIMO) receive signals within one or more time division duplexing (TDD) operating bands), the primary circuit being configured to transmit and receive the first radio frequency signal and the second radio frequency signal (Khlat, [0021] a first multiplexer circuitry includes a first set of filters configured to pass diversity multiple-input-multiple-output (MIMO) receive signals within one or more time division duplexing (TDD) operating bands), the diversity circuit comprising: 
a first input terminal (Khlat, FIG. 4, 60A), a third reception terminal (Khlat, FIG. 4, 66B) and a fourth reception terminal (Khlat, FIG. 4, 66G); 
a first switch (Khlat, FIG. 4, top switch to 60A) comprising a first selection terminal (Khlat, FIG. 4, selection terminal to filter 70B), a second selection terminal (Khlat, FIG. 4, selection terminal to filter 70G), and a first common terminal connected to the first input terminal (Khlat, FIG. 4, antenna switching circuitry 62 coupled to the second antenna 60B with common terminal, first and second selection terminals), the first switch being configured to selectively connect the first common terminal to the first selection terminal and to the second selection terminal (Khlat, FIG. 4, antenna switching circuitry 62 coupled to the second antenna 60A with common terminal, first and second selection terminals); 
a first reception path (Khlat, FIG. 4, 74) connecting the first selection terminal and the third reception terminal, the first reception path being configured to pass the third radio frequency signal from the first input terminal to the third reception terminal via the first selection terminal (Khlat, [0036] The RF filtering circuitry is configured to selectively pass RF transmit signals and RF receive signals within a first operating band (band A), a second operating band (band B), a third operating band (band C), and a fourth operating band (band D) between the antenna switching circuitry 62 and the transceiver circuitry); and 
Khlat, FIG. 4, 74) connecting the second selection terminal and the fourth reception terminal (Khlat, FIG. 4, 70G), the second reception path being configured to pass the fourth radio frequency signal from the first input terminal to the fourth reception terminal via the second selection terminal (Khlat, [0036] the RF filtering circuitry is configured to selectively pass RF transmit signals where the first operating band (band A), the second operating band (band B), and the third operating band (band C) are FDD operating bands, and the fourth operating band (band D) is a TDD operating band; [0037] a filter response of filter 70G includes a pass band configured to pass RF receive signals within the fourth operating band (band D) while attenuating other signals), 
the first radio frequency signal and the second radio frequency signal are simultaneously received (Khlat, [0040] a first one of the antennas is used to transmit and receive primary signals within a single operating band, while a second one of the antennas is used to receive a diversity MIMO signal within the same operating band) and 
the first radio frequency signal is simultaneously received with transmission of the second radio frequency signal (Khlat, [0040] the first multiplexer circuitry 72A is used for the primary transmission and reception of FDD RF signals and the reception of diversity MIMO signals for TDD RF signals, while the second multiplexer circuitry 72B is used for the primary transmission and reception of TDD RF signals and the reception of diversity MIMO signals for FDD RF signals).
Khlat discloses (Khlat, [0040] an RF transmit signal in one of the operating bands is provided to either the first multiplexer circuitry 72A in FDD operating band or the second multiplexer circuitry 72B in TDD operating band, where it is passed by the appropriate filter to one of the antennas), however Khlat does not expressly disclose the first switch is configured to connect or selectively connect the first common terminal to the first selection terminal and to the second selection terminal.
Wloczysiak for example, from an analogous field of endeavor (Wloczysiak, [0073] mobile devices can include multiple primary antennas and/or multiple diversity antennas implemented to provide high performance operation to certain bands) discloses a first switch is configured to connect or selectively connect the first common terminal to the first selection terminal and to the second selection terminal (Wloczysiak, [0115] when a transceiver receives both high band (HB) and low band (LB) diversity signals, the first and second SPST switches can be closed, and the first SP3T switch can be used to electrically connect the first diversity input terminal to an input of the diplexer LB/HB diplexer).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first switch is configured to connect or selectively connect the first common terminal to the first selection terminal and to the second selection terminal as taught by Wloczysiak with the system of Khlat in order to reduce RF signal routing overhead (Wloczysiak, [0113]).

Regarding claim 9, Khlat – Wloczysiak disclose communication device (Wloczysiak, FIG. 1, wireless/mobile device 11) comprising: 
Khlat, FIG. 4, RF front end circuitry for one or more carrier aggregation configurations); and 
the front-end circuit according to Claim 1, the front-end circuit being configured to transmit the radio frequency signals between the antenna circuit and the RF signal processing circuit (Khlat, [0039] the filters 70A, 70B, 70C, 70D, 70E, 70F, 70H may be used for the primary transmission and reception of RF signals, while filters 70G, 70I, 70J, 70K are used for the reception of diversity multiple-input-multiple-output (MIMO) receive signals or multiplexer circuitry 72A may be used for the primary transmission and reception of FDD RF signals, and for the reception of diversity MIMO TDD signals, while multiplexer circuitry 72B may be used for the primary transmission and reception of TDD RF signals, and for the reception of diversity MIMO FDD signals).  The motivation is the same as in claim 1.

Regarding claim 10, Khlat – Wloczysiak disclose communication device (Wloczysiak, FIG. 1, wireless/mobile device 11) comprising: 
a radio frequency (RF) signal processing circuit configured to process radio frequency signals transmitted and received by an antenna circuit (Khlat, FIG. 4, RF front end circuitry for one or more carrier aggregation configurations); and 
the diversity circuit according to Claim 8, the diversity circuit being configured to transmit the radio frequency signals between the antenna circuit and the RF signal processing circuit (Khlat, [0039] the filters 70A, 70B, 70C, 70D, 70E, 70F, 70H may be used for the primary transmission and reception of RF signals, while filters 70G, 70I, 70J, 70K are used for the reception of diversity multiple-input-multiple-output (MIMO) receive signals or multiplexer circuitry 72A may be used for the primary transmission and reception of FDD RF signals, and for the reception of diversity MIMO TDD signals, while multiplexer circuitry 72B may be used for the primary transmission and reception of TDD RF signals, and for the reception of diversity MIMO FDD signals).  The motivation is the same as in claim 8.

Regarding claim 11, Khlat – Wloczysiak disclose communication device (Wloczysiak, FIG. 1, wireless/mobile device 11) comprising: 
a radio frequency (RF) signal processing circuit configured to process radio frequency signals transmitted and received by an antenna circuit (Khlat, FIG. 4, RF front end circuitry for one or more carrier aggregation configurations); and 
the front-end circuit according to Claim 1, the front-end circuit being configured to transmit the radio frequency signals between the antenna circuit and the RF signal processing circuit, wherein the antenna circuit comprises: a primary antenna (Khlat, FIG. 4, antenna 60B) connected to the first input/output terminal (Khlat, [0039] multiplexer circuitry 72A may be used for the primary transmission and reception of FDD RF signals, and for the reception of diversity MIMO TDD signals, while multiplexer circuitry 72B may be used for the primary transmission and reception of TDD RF signals, and for the reception of diversity MIMO FDD signals); and a diversity antenna (Khlat, FIG. 4, antenna 60A) connected to the first input terminal (Khlat, [0039] the filters 70A, 70B, 70C, 70D, 70E, 70F, 70H may be used for the primary transmission and reception of RF signals, while filters 70G, 70I, 70J, 70K are used for the reception of diversity multiple-input-multiple-output (MIMO) receive signals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsuda et al. (US 10998924 B2) is cited to show a high-frequency front end module including a primary antenna and a secondary antenna, a first multiplexer and a second multiplexer, and a switch circuit, in which the first multiplexer has a transmission filter of a band A and a reception filter of the band A, and does not have a transmission filter of a band B, the second multiplexer has a transmission filter of the band B and a reception filter of the band B, and does not have a transmission filter of the band A, and the switch circuit exclusively switches connection between the primary antenna and the first multiplexer and connection between the primary antenna and the second multiplexer, and exclusively switches connection between the secondary antenna and the first multiplexer and connection between the secondary antenna and the second multiplexer, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416